Affirmed and Memorandum Opinion filed January 28, 2020.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00636-CR

                    EVAN ANDREW BASHAM, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 264th District Court
                             Bell County, Texas
                        Trial Court Cause No. 76631

                         MEMORANDUM OPINION

      Appellant appeals his conviction for aggravated sexual assault. Appellant’s
appointed counsel filed a brief in which he concludes the appeal is wholly
frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738 (1967), presenting a professional evaluation of the record
and demonstrating why there are no arguable grounds to be advanced. See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On September 6, 2019, appellant filed a pro se
response to counsel’s brief.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing
to the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2